Case 3:02-bk-02353-JAF Doc139 Filed 07/12/19 Pageiofi

[Dogmuf] [Order Granting Motion for Payment Unclaimed Funds]

ORDERED.

Dated: Suly \dy LOLA

  

 

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

www. {lmb.uscourts.gov

In re: Case No. 3:02—bk—02353-JAF
Chapter 7

Bergen Acceptance Corporation

Debtor* i

ORDER GRANTING MOTION FOR PAYMENT OF UNCLAIMED FUNDS

THIS CASE came on for consideration without a hearing on the Motion for Payment of Unclaimed Funds
(Document No. 138) (the "Motion"). The Motion was filed on June 11, 2019 , by WD, Inc., d/b/a Reliable
homes . Having verified that the sum of $ 3,816.74 has been deposited in the Unclaimed Funds Registry of the
Court, the Court finds that the Motion should be granted.

Accordingly it is
ORDERED:
1. The Motion is granted.

2. The Court's Financial Deputy shall prepare a payment voucher to be sent to the United States Treasury,
for payment of the sum of $ 3,816.74 to:

WD, Inc., d/b/a Reliable Homes

PO Drawer F
Schulenburg, TX 78956

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
The Clerk's office is directed to serve a copy of this order on interested parties.

Original to Financial Administrator
